Claim Objections
Claim 25 is objected to because at line 2 it includes the grammatically incorrect phrase, “a clips or bridges”.

Claim Rejections - 35 USC § 112
Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 17 recites the limitation " the at last two separable one-piece ring segments".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the divided and separable closure securing elements".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 17-22, 26-29 & 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirschey, US 8,393,973.  Kirschey discloses coupling ring (10) for couplings having at least two coupling parts (col. 1, lines 55 & 56), wherein the coupling ring is embodied as a wedge packet ring (col. 1, line 12) comprising:
a plurality of securing elements (13) that are arranged around a circumference of the wedge packet ring, each of the securing elements extending toward an axis (A) of the wedge packet ring;

each of the securing elements having an axially extending profile at an inner ring region and extending towards the ring axis;
a respective elastic spring element (14) being positioned between adjacent pairs of securing elements and being attached to the adjacent pairs by vulcanization (col. 3, line 52), whereby the attachment of successive ones of the adjacent pairs of securing elements and elastic spring elements constitute the wedge packet ring, which can be screwed radially onto the two coupling parts in order to connect the two coupling parts; 
the wedge packet ring is divided into at least two one-piece ring segments (11, 11) from an attached arrangement of the successive ones of the adjacent pairs of securing elements and elastic the spring elements;
 the at last two separable one-piece ring segments being fitted with divided and separable closure securing elements (18, 18) that are respectively located at opposite end regions of the at least two separable one-piece ring segments, thereby forming contacting closures (19) at the end regions provided by the closure securing elements connecting together the at least two separable one-piece ring segment, each comprising respective wedge parts (see Figs. 5-8) that are adapted to one another and which have bores (16’) directed radially towards the ring axis, the wedge parts constituting the contacting closures joining together on 
In the reply filed February 10, 2021, applicant argues Kirschey fails to anticipate the claims because its two separable one-piece ring segments (11, 11) are attached by a hinge 17 and thus are not completely separable.  However, the one-piece ring segments in the instant claims are not recited as completely separable. As such it is not a feature necessary to be shown in the prior art in order to anticipate the instant claims. Be that as it may, Kirschey’s one-piece ring segments (11, 11) are completely separable in that the hinge (17) supposedly barring them from such is not indestructible..  The hinge is just a piece of rubber (see col. 3, line 54 & 55) and thus easily sliced/dissolved should anyone need to completely separate the ring segments without degrading their ability to be joined together.
In the reply filed February 10, 2021, applicant argues Kirschey fails to anticipate because it includes axial holes 16”.  However, those holes have nothing to do with assembling the elements of the coupling ring (10) into a fully assembled ring.  They are presented merely as a means for attaching the coupling ring to external elements (see col. 3, line 66 through col. 4, line 4).

Claim Rejections - 35 USC § 103
Claims 23-25, 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschey.  Kirschey discloses a coupling ring comprising every limitation of the claims except for the features particular to alternate embodiment shown at instant Figs. 7-12 and recited as limitations in claims 23-25, 30 & 32.  Since those embodiments are presented as obvious . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679